DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-27 are pending of which claims 1, 3, 14 and 24 are in independent form. 
Claims 1-27 are rejected on the ground of nonstatutory double patenting.
Claims 7, 8, 13 are objected to.
Claims 1-6, 9-12 and 14-27 are rejected under 35 U.S.C. 103.


Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 

Applicant’s Argument:
Applicant argues, on pages 9-20 of the "Remarks”, that “Therefore, the Lipcon reference, even when considered in combination with the Junping- Beihang combination, does not teach or suggest the embodiment of claim 1... storing the state of the single namespace of the distributed file system as separate instances in respective local persistent storage coupled to each of a plurality of simultaneously-active peer server node computing devices coupled to the computer network network; receiving, in at least some of the plurality of server node computing devices, at least one request to change the state of the single namespace from at least one of a plurality of data node computing devices coupled to the computer network; responsive to the received at least one request, generating, by a plurality of distributed coordination engine agents that are in communication with each other, an ordered set of namespace modifications specifying an order in which the plurality simultaneously-active peer server node computing devices are to update the state of the separate instances of the single namespace stored in the respective local persistent storages coupled thereto; and sending the ordered set of namespace modifications to each of the plurality simultaneously-active peer server node computing devices for execution such that the state of the single namespace stored in the respective local persistent storages evolves identically. ... or that of independent claims 3, 14 or 25, since the applied combination teaches and/or suggests only a single active server node that is configured to store the state of the namespace, as developed herein”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Junping, Beihang, and Lipcon and Carter clearly teaches, storing the state of the single namespace of the distributed file system as separate instances in respective local persistent storage coupled to each of a plurality of [simultaneously-active peer server node] computing devices coupled to the computer network (Junping: a plurality of computing devices organized in node groups (cluster) managed by a distributed file system with remote data center racks (geographically), paragraphs [0019], [0032]. First data center, as shown in figure 4. A set (plurality) of data nodes stores data blocks of files within a folder of the file system of guest (client), paragraphs [0026], [0027], [0023]. A plurality of name nodes, as shown in figure 3, updates metadata such as file block location (state of a namespace) of the local node group, paragraph [0051]);
receiving, in at least some of the plurality of server node computing devices, at least one request to change the state of the single namespace from at least one of a plurality of data node computing devices coupled to the computer network (Junping: a plurality of name nodes, as shown in figure 3, updates metadata such as file block location (state of a namespace) of the local node group, paragraph [0051], [0052]. Although examiner strongly believes that the passage in ¶ [0051] and [0052] teaches the instant limitation, however for the sake of clarity examiner would like to point to Lipcon et al. also teaching this limitation, the report manager 214 manages information regarding data distribution on the data nodes. For example, based on the block report received from a data node, the report manager 214 may update the state of data distribution maintained by the name node ¶ [0031], [0019] and [0023]);
responsive to the received at least one request, generating, by a plurality of distributed coordination engine agents that are in communication with each other, an ordered set of [namespace modifications] specifying an order in which the plurality [simultaneously-active peer server node] computing devices are to update the state of the separate instances of the single namespace stored in the respective local persistent storages coupled thereto (Junping: a plurality of second name nodes, as shown in figure 3, updates metadata for a data block replica, paragraphs [0051], [0052]. a plurality of first and second name nodes, as shown in figure 3, updates metadata such as file block location, in response to replicas of the data block transferred (being written) to selected target data nodes (plurality of first and second DataNode computing devices), paragraphs [0043], [0051]. Each data node 312 uses and manages a local data store (e.g., local storage 206) to store data blocks 322 used by Hadoop application 302. In one embodiment, name node 308 determines mappings of blocks to data nodes 312. Data nodes 312 are configured to serve read and write requests from clients of distributed filesystem 320. Data nodes 312 may be further configured to perform block creation, deletion, and replication, upon instruction from name node 308 ¶ [0026]. In other embodiments, the write request may be from a compute node for modification of existing files, such as during processing of a Hadoop job. As described earlier, distributed filesystem 320 may be configured to replicate data blocks of a file for fault tolerance. The amount of replication used may be configured per file according to a replication factor. For example, distributed filesystem 320 may persist a data block using at least three replicas according to a replication factor of at least 3. In one embodiment, distributed filesystem 320 distributes three replicas of the data block across the plurality of data nodes 312 according to a virtualization-aware replica placement policy that takes into account the node groups of data nodes 312 ¶ [0037]-[0044]. Also see ¶ [0011], [0012]);
sending the ordered set of [namespace modifications] to each of the plurality simultaneously- active peer server node computing devices for execution such that the state of the single namespace stored in the respective local persistent storages evolves identically (Beihang: the metadata information update coordinator (coordination engine) coordinates metadata (process) over multiple storage clusters comprising nodes (plurality of first and second name nodes), paragraphs [0007], [0009]; claim 3).
namespace modification (Lipcon: The file system state may be defined by two types of file system metadata served by the active name node (e.g., name node 1 in FIG. 1), namely the file system namespace information and block locations. To facilitate sharing of the file system state between the active and standby name nodes, the file system may use a special shared edits directory or write-ahead edit log 130 that is available via a network file system. All actions taken by the active name node may be entered as transactions in the edit log. For example, all changes to the namespace information, such as file renames, permission changes, file creations, replications, deletions, and the like, may be written to the edit log by the active name node before returning success to a client call. The edit log can include file-level metadata change such as, "change file X from replication level 3 to 1." The edit log usually does not include replica-level information such as "delete block B from data node D1." ¶ [0023]);
plurality of peer server node (Lipcon: One embodiment of the present disclosure includes a method for node fencing. The method includes, for example, receiving transaction requests from data storage coordinators (e.g., name nodes), each transaction request having a transaction identifier, identifying, by a processor, one of the data storage coordinators from the transaction identifiers corresponding to the transaction requests as an active data storage coordinator, and providing a response to a transaction request from the active data storage coordinator ¶ [0017], [0022]-[0025]).
Carter discloses, simultaneously-active (In varying embodiments, the Archive Name Node 246 may be disposed as part of the Name Node Federation 208. Indeed the Archive Name Node 246 is structured and arranged to maintain appropriate mapping of a given file archived by Archive Name Node 240, but may also maintain the appropriate mapping of the data blocks 216 for that given file as still maintained by one or more Active Name Nodes 220. Moreover, during the migration of the data blocks 216 from an Active Name Node 220 to the Archive Data Node 240, in varying embodiments the Archive Name Node 246 map may well include reference mapping for not only the Archive Data Node 240 as the destination but also the origin Active Data Node 230 ¶ [0070]. In another embodiment, provided is an archive system for a distributed file system, including: a distributed file system having at least one Name Node and a plurality of Active Data Nodes, a first data element disposed in the distributed file system as a plurality of data blocks distributed among a plurality of Active Data Nodes and mapped by the Name Node ¶ [0020]. Also see ¶ [0025]-[0030]).
Examiner further specify that all the prior art disclose name nodes, it is inherent part of the name node to include namespace, essentially name node is the node that stores the namespace. Single name node has a single name space. Namespace includes information, such as file renames, permission changes, file creations, replications, deletions, and the like, and may be written to the edit log by the active name node. 
Applicant’s arguments were reviewed by the examiner respectfully disagrees that the prior art does not teach all the limitations.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10795863 B2 and claims 1-39 of U.S. Patent No. US 9495381 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-12, 14-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over DU; Junping et al. (US 20140059310 A1) [Junping] in view of CN 103458044 A to BEIHANG UNIVERSITY (heminafler "Beihang') [Applicant Admitted Prior Art (AAPA)] in view of Lipcon; Todd et al. (US 20140081927 A1) [LIPCON] in view of Carter; Joshua Daniel et al. (US 20130325814 A1) [Carter].

	Regarding claims 1 and 11, Junping discloses, a computer-implemented method of maintaining a state of a single namespace of a distributed file system in a computer network, the method comprising: storing the state of the single namespace of the distributed file system as separate instances in respective local persistent storage coupled to each of a plurality of [simultaneously-active peer server node] computing devices coupled to the computer network (a plurality of computing devices organized in node groups (cluster) managed by a distributed file system with remote data center racks (geographically), paragraphs [0019], [0032]. First data center, as shown in figure 4. A set (plurality) of data nodes stores data blocks of files within a folder of the file system of guest (client), paragraphs [0026], [0027]. A plurality of name nodes, as shown in figure 3, updates metadata such as file block location (state of a namespace) of the local node group, paragraph [0051]);
receiving, in at least some of the plurality of server node computing devices, at least one request to change the state of the single namespace from at least one of a plurality of data node computing devices coupled to the computer network (a plurality of name nodes, as shown in figure 3, updates metadata such as file block location (state of a namespace) of the local node group, paragraph [0051], [0052]);
responsive to the received at least one request, generating, by a plurality of distributed coordination engine agents that are in communication with each other, an ordered set of [namespace modifications] specifying an order in which the plurality [simultaneously-active peer server node] computing devices are to update the state of the separate instances of the single namespace stored in the respective local persistent storages coupled thereto (a plurality of second name nodes, as shown in figure 3, updates metadata for a data block replica, paragraphs [0051], [0052]. a plurality of first and second name nodes, as shown in figure 3, updates metadata such as file block location, in response to replicas of the data block transferred (being written) to selected target data nodes (plurality of first and second DataNode computing devices), paragraphs [0043], [0051]. Each data node 312 uses and manages a local data store (e.g., local storage 206) to store data blocks 322 used by Hadoop application 302. In one embodiment, name node 308 determines mappings of blocks to data nodes 312. Data nodes 312 are configured to serve read and write requests from clients of distributed filesystem 320. Data nodes 312 may be further configured to perform block creation, deletion, and replication, upon instruction from name node 308 ¶ [0026]. In other embodiments, the write request may be from a compute node for modification of existing files, such as during processing of a Hadoop job. As described earlier, distributed filesystem 320 may be configured to replicate data blocks of a file for fault tolerance. The amount of replication used may be configured per file according to a replication factor. For example, distributed filesystem 320 may persist a data block using at least three replicas according to a replication factor of at least 3. In one embodiment, distributed filesystem 320 distributes three replicas of the data block across the plurality of data nodes 312 according to a virtualization-aware replica placement policy that takes into account the node groups of data nodes 312 ¶ [0037]-[0044]. Also see ¶ [0011], [0012]);
However, Junping does not explicitly facilitate a method for sending the ordered set of namespace modifications to each of the plurality simultaneously- active peer server node computing devices for execution such that the state of the single namespace stored in the respective local persistent storages evolves identically. 
Beihang discloses, sending the ordered set of [namespace modifications] to each of the plurality simultaneously- active peer server node computing devices for execution such that the state of the single namespace stored in the respective local persistent storages evolves identically (the metadata information update coordinator (coordination engine) coordinates metadata (process) over multiple storage clusters comprising nodes (plurality of first and second name nodes), paragraphs [0007], [0009]; claim 3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the cluster of Junping to include a coordination engine process to coordinate updates, as taught by Beihang, for the benefit of ensuring the distributed data centers are updated properly and consistently.
However neither one of Junping or Beihang explicitly facilitates namespace modification; plurality of peer server node.
Lipcon discloses, namespace modification (The file system state may be defined by two types of file system metadata served by the active name node (e.g., name node 1 in FIG. 1), namely the file system namespace information and block locations. To facilitate sharing of the file system state between the active and standby name nodes, the file system may use a special shared edits directory or write-ahead edit log 130 that is available via a network file system. All actions taken by the active name node may be entered as transactions in the edit log. For example, all changes to the namespace information, such as file renames, permission changes, file creations, replications, deletions, and the like, may be written to the edit log by the active name node before returning success to a client call. The edit log can include file-level metadata change such as, "change file X from replication level 3 to 1." The edit log usually does not include replica-level information such as "delete block B from data node D1." ¶ [0023]);
plurality of peer server node (One embodiment of the present disclosure includes a method for node fencing. The method includes, for example, receiving transaction requests from data storage coordinators (e.g., name nodes), each transaction request having a transaction identifier, identifying, by a processor, one of the data storage coordinators from the transaction identifiers corresponding to the transaction requests as an active data storage coordinator, and providing a response to a transaction request from the active data storage coordinator ¶ [0017], [0022]-[0025]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lipcon system would have allowed Junping and Beihang to facilitate namespace modification; plurality of peer server node. The motivation to combine is apparent in the Junping and Beihang’s reference, because there is a need for faster, cost effective and more accurate data distribution system.
However neither one of Junping, Beihang or Lipcon explicitly facilitate simultaneously-active.
Carter discloses, simultaneously-active (In varying embodiments, the Archive Name Node 246 may be disposed as part of the Name Node Federation 208. Indeed the Archive Name Node 246 is structured and arranged to maintain appropriate mapping of a given file archived by Archive Name Node 240, but may also maintain the appropriate mapping of the data blocks 216 for that given file as still maintained by one or more Active Name Nodes 220. Moreover, during the migration of the data blocks 216 from an Active Name Node 220 to the Archive Data Node 240, in varying embodiments the Archive Name Node 246 map may well include reference mapping for not only the Archive Data Node 240 as the destination but also the origin Active Data Node 230 ¶ [0070]. In another embodiment, provided is an archive system for a distributed file system, including: a distributed file system having at least one Name Node and a plurality of Active Data Nodes, a first data element disposed in the distributed file system as a plurality of data blocks distributed among a plurality of Active Data Nodes and mapped by the Name Node ¶ [0020]. Also see ¶ [0025]-[0030]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Carter system would have allowed Junping, Beihang, and Lipcon to facilitate simultaneously-active. The motivation to combine is apparent in the Junping, Beihang, and Lipcon’s reference, because there is a need to increase processing power and capability and reducing the cost and redundancy.

Regarding claim 2, the combination of Junping, Beihang, and Lipcon and Carter discloses, wherein each of the plurality of distributed coordination engine agents is located at a respective one of the plurality of simultaneously-active peer server node computing devices (Beihang: the metadata information update coordinator updates (process) global metadata (state) of the global namespace directory tree structure over multiple storage clusters comprising nodes (first and second NameNode computing devices) to provide a synchronized (maintain consistent) global name space over multiple storage clusters at the data center level (first and second data centers of the cluster), paragraphs [0007], [0009], [0039], [0044]; claim 3). 

Regarding claim 3, the combination of Junping, Beihang, and Lipcon clearly shows a method/device/system for performing all the steps of claim 1. For at least the same reason the rejection of claim 1 applies to claim 3.
Furthermore the combination of Junping, Beihang, and Lipcon discloses, storing data blocks of files of the distributed file system in a plurality of data node computing devices, file system information and metadata of the stored data blocks comprising the single namespace (Lipcon: Each data block may be replicated and stored in one or more data nodes. For example, block B may be stored in data nodes 1 and 2 as indicated by reference numeral 155, while block C may be stored in data nodes 2 and N-1 as indicated by reference numeral 160. Data nodes respond to read and write requests from the file system's client 105 ¶ [0022]. Also see ¶ [0023], [0024]);
designating a single one of the plurality of simultaneously-active peer server node computing devices as a block replicator that is enabled to control replication to and deletion from the plurality of data node computing devices (Lipcon: Architecture 100 also includes a cluster of data nodes 1 to N represented by reference numerals 135-150, each of which hosts units of data called blocks represented by letters A, B, C and D. Each data block may be replicated and stored in one or more data nodes¶ [0022]. The edit log can include file-level metadata change such as, "change file X from replication level 3 to 1." The edit log usually does not include replica-level information such as "delete block B from data node D1." Each transaction entered on the edit log may be assigned a transaction identifier (TXID) or a sequence identifier (SQNID) [0023]. Also see ¶ [0031], [0036]-[0038]); and
controlling, by the block replicator, replication of data blocks to and between the plurality of data node computing devices to ensure that data blocks of the distributed file system are not under or over-replicated in the distributed file system (Lipcon: The data manager 310 is in charge of activities concerning the blocks on the data node, such as replication, deletion, repair, and the like ¶ [0036]. At this point, the report manager 214 may examine the metadata of block locations and realize that some blocks may have been over –replicated ¶ [0037]-[0040], [0046], [0048]).

Regarding claim 4, the combination of Junping, Beihang, and Lipcon discloses, further comprising the block replicator periodically reporting being in an active state to the plurality of data node computing devices (Lipcon: The data nodes also provide to the active name node block location information and an acknowledgment [Abstract]. Also see ¶ [0019], [0024], [0036], [0039]-[0041]).

Regarding claim 5, the combination of Junping, Beihang, and Lipcon discloses, further comprising designating a new block replicator upon failure of the block replicator to send or the plurality of data node computing devices to receive, the periodic active state reporting from the block replicator (Lipcon: The data nodes also provide to the active name node block location information and an acknowledgment [Abstract]. Also see ¶ [0019], [0024], [0036], [0039]-[0041]).

Regarding claim 6, the combination of Junping, Beihang, and Lipcon discloses, further comprising the block replicator controlling replication of data blocks such that each data block is replicated to a predetermined odd-number of data node computing devices (Lipcon: The active name node maintains a queue of commands for each data node which may include, for example, directions to copy blocks from other data nodes or delete replicas of blocks (e.g., when the name node has determined that a block is under- or over -replicated, respectively) at block 415. A user can issue a file-level instruction such as "reduce the replication of file X," which can cause the name node to translate the file-level instruction to a block-level command such as "remove replica R1 of block B from data node N." The name node can then queue the deletion command to be sent to data node N the next time data node N sends a heartbeat. In the normal course of operation, each data node periodically sends a heartbeat message to each name node (i.e., active and standby name nodes). The active name node receives the heartbeat messages from the data nodes at block 416 ¶ [0038]-[0040]. Also see ¶ [0046], [0048]).

Regarding claims 9 and 26, the combination of Junping, Beihang, and Lipcon discloses, further comprising setting a selectable replication factor for a file that control how many replicas of data blocks comprising the file are to be maintained within the plurality of data node computing devices (Junping: The amount of replication used may be configured per file according to a replication factor. For example, distributed filesystem 320 may persist a data block using at least three replicas according to a replication factor of at least 3 ¶ [0037], [0042], [0044]).

Regarding claims 10 and 27, the combination of Junping, Beihang, and Lipcon discloses, further comprising setting the replication factor for a file at a first number in a first data center and setting the replication factor for the same file at a second and different number in a second data center, to enable asymmetric block replication (Junping: The amount of replication used may be configured per file according to a replication factor. For example, distributed filesystem 320 may persist a data block using at least three replicas according to a replication factor of at least 3 ¶ [0037], [0042], [0044]).

Regarding claim 11, the combination of Junping, Beihang, and Lipcon discloses, wherein some of the plurality of peer server node computing devices are belong to a first cluster and others of the plurality of peer server node computing devices belong to a second, separate cluster (Lipcon: Architecture 100 also includes a cluster of data nodes 1 to N represented by reference numerals 135-150, each of which hosts units of data called blocks represented by letters A, B, C and D. Each data block may be replicated and stored in one or more data nodes ¶ [0022]. Also see ¶ [0024]-[0026], [0044], [0048]).

Regarding claim 12, the combination of Junping, Beihang, and Lipcon discloses, a designating a single one of the plurality of simultaneously-active peer server node computing devices in the first cluster a first block replicator that is enabled to control replication to and deletion from the plurality of data node computing devices within the first cluster; and designating a single one of the plurality of simultaneously-active peer server node computing devices in the second cluster a second block replicator that is enabled to control replication to and deletion from the plurality of data node computing devices within the second cluster (Lipcon: In one implementation, if a block is to be purged from the cluster and thus all the replicas need to be deleted, the active name node may safely invalidate all the replicas regardless of the trusted status of the data nodes ¶ [0040], [0044], [0048]).

Regarding claims 14 and 25, the combination of Junping, Beihang, and Lipcon clearly shows a method/device/system for performing all the steps of claim 1. For at least the same reason the rejection of claim 1 applies to claim 14.
Junping discloses, a first data center and a second data center (Network topology 400 may represent a cluster comprised of data centers having racks of computers that execute virtual machines. Network topology 400 includes a root node 410 that represents an entire cluster on which a Hadoop application is executing. A first level 402 represents one or more data centers (identified as D1 and D2) ¶ [0032]).

Regarding claim 15, the combination of Junping, Beihang, and Lipcon discloses, wherein the first data node computing devices are configured to communicate only with the plurality of first peer server node computing devices and wherein the second data node computing devices are configured to communicate only with the plurality of second peer server node computing devices (Lipcon: A distributed file system (e.g., HDFS) client (e.g., 105) may go to the active name node to be served. Since multiple distinct daemons are capable of serving as the active name node for a single cluster, the client generally needs to determine which name node to communicate with at any given time ¶ [0025], [0027], [0028], [0031]-[0033]).

Regarding claim 16, the combination of Junping, Beihang, and Lipcon discloses, wherein the first and second data node computing devices are configured to communicate with one another over the computer network and to send a single instance of a data block to be replicated in one of the first and second data centers to the other of the first and second data centers (Lipcon: A distributed file system (e.g., HDFS) client (e.g., 105) may go to the active name node to be served. Since multiple distinct daemons are capable of serving as the active name node for a single cluster, the client generally needs to determine which name node to communicate with at any given time ¶ [0025], [0027], [0028], [0031]-[0033]).

Regarding claim 17, the combination of Junping, Beihang, and Lipcon discloses, wherein upon generating a data block in the first data center, one of the first peer server node computing devices creates an entry into the instance of the single namespace stored thereby, which entry is replicated in all other instances of the single namespace stored in both the first and second data centers (Lipcon: An embodiment includes implementing a protocol whereby data nodes detect a failover and determine an active name node based on transaction identifiers associated with transaction requests. The data nodes also provide to the active name node block location information and an acknowledgment. The embodiment further includes a protocol whereby a name node refrains from issuing invalidation requests to the data nodes until the name node receives acknowledgments from all data nodes that are functional [Abstract], ¶ [0019], [0022]-[0024], [0038]-[0043]). 

Regarding claim 18, the combination of Junping, Beihang, and Lipcon discloses, wherein the second peer server nodes are further configured to store file system information and metadata of first data blocks stored by the plurality of first data nodes in the first data center before the second data nodes in the second data center receive and store a replica of the first data blocks (Lipcon: The file system state may be defined by two types of file system metadata served by the active name node (e.g., name node 1 in FIG. 1), namely the file system namespace information and block locations. To facilitate sharing of the file system state between the active and standby name nodes, the file system may use a special shared edits directory or write-ahead edit log 130 that is available via a network file system. All actions taken by the active name node may be entered as transactions in the edit log. For example, all changes to the namespace information, such as file renames, permission changes, file creations, replications, deletions, and the like, may be written to the edit log by the active name node before returning success to a client call. The edit log can include file-level metadata change such as, "change file X from replication level 3 to 1." The edit log usually does not include replica-level information such as "delete block B from data node D1." ¶ [0023], [0037]).

Regarding claim 19, the combination of Junping, Beihang, and Lipcon discloses, wherein one of the peer server nodes of the first data center is further configured to generate a foreign block report indicating locations of replicas of data blocks within the first data center (Lipcon: The data nodes also provide to the active name node block location information and an acknowledgment [Abstract], ¶ [0023], [0024]).

Regarding claim 20, the combination of Junping, Beihang, and Lipcon discloses, wherein the foreign block report is sent to a peer server node of the second data center (Lipcon: After the name node receives a block report from a data node, the flag manager 210 will turn on the trust flag for the data node. The communication manager 212 is responsible for communicating with the data nodes. In one example, the communication manager 212 may send a block replication or deletion request to a data node. In another example, it may receive a response from the data node confirming the block deletion. The report manager 214 manages information regarding data distribution on the data nodes. For example, based on the block report received from a data node, the report manager 214 may update the state of data distribution maintained by the name node ¶ [0031]. Also see ¶ [0037], [0039], [0040], [0042]).

Regarding claim 21, the combination of Junping, Beihang, and Lipcon discloses, wherein the foreign block report is written as a file in a system directory of the distributed file system, for replication (Lipcon: After the name node receives a block report from a data node, the flag manager 210 will turn on the trust flag for the data node. The communication manager 212 is responsible for communicating with the data nodes. In one example, the communication manager 212 may send a block replication or deletion request to a data node. In another example, it may receive a response from the data node confirming the block deletion. The report manager 214 manages information regarding data distribution on the data nodes. For example, based on the block report received from a data node, the report manager 214 may update the state of data distribution maintained by the name node ¶ [0031]. Also see ¶ [0037], [0039], [0040], [0042]).

Regarding claim 22, the combination of Junping, Beihang, and Lipcon discloses, further comprising a lease that is created upon creating a file or upon opening the file for an append operation, the lease being configured a to enable a single client of the first or second data centers to write to a predetermined file (Junping: In some embodiments, the write request may be for the creation of a new file comprised of a plurality of data blocks, such as during the import of a new input dataset ¶ [0037]).

Regarding claim 23, the combination of Junping, Beihang, and Lipcon discloses wherein the lease is configured to disallow other clients from having write access to the predetermined file for a duration of the lease (Lipcon: At block 520, the active node tracking agent 306 can make a determination that a failover has occurred on the basis that a different name node gained write access to the edit log at a later time. Specifically, as the transaction identifiers strictly increase and are unique between the name nodes, a new name node is claiming a larger transaction number means the new name node is acquiring write access to the edit log or becoming the active name node at a later time ¶ [0041] and [0048]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DU; Junping et al. (US 20140059310 A1) [Junping] in view of CN 103458044 A to BEIHANG UNIVERSITY (heminafler "Beihang') [Applicant Admitted Prior Art (AAPA)] in view of Lipcon; Todd et al. (US 20140081927 A1) [LIPCON] in view of Lacapra; Francesco et al. (US 20090271412 A1) [Lacapra].

Regarding claim 24, the combination of Junping, Beihang, and Lipcon teaches all the limitations of claim 22.
However neither one of Junping, Beihang or Lipcon explicitly facilitates wherein the lease is configured to expire or to be destroyed upon the predetermined file being closed.
Lacapra discloses, wherein the lease is configured to expire or to be destroyed upon the predetermined file being closed (A record may become visible again for processing by other nodes if, for example, the lease expires. The system may also allow a user to adjust the length of a lease already taken ¶ [0180]. Also see ¶ [0188], [0191], [0193]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lacapra system would have allowed Junping, Beihang and Lipcon to facilitates wherein the lease is configured to expire or to be destroyed upon the predetermined file being closed. The motivation to combine is apparent in the Junping, Beihang and Lipcon’s reference, because there is a need to improve large-scale computer file storage, and more particularly to storage of large numbers of computer files using peer-to-peer techniques that provide scalable, reliable, and efficient disk operations on those files.

Allowable Subject Matter
Claims 7, 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/16/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154